Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149291                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  SCOTT A. CHERNICH, as Chapter 7                                                                         David F. Viviano,
  Bankruptcy Trustee for FRANK SALO,                                                                                  Justices
              Plaintiff-Appellee,
  v                                                                 SC: 149291
                                                                    COA: 314514
                                                                    Ingham CC: 12-000025-NO
  KROGER COMPANY and KROGER
  COMPANY OF MICHIGAN,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 1, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2014
           p1015
                                                                               Clerk